JJSAUDIN, Judge.
This is an appeal from the granting of a motion for summary judgment dismissing Danny Laird’s suit against the City of Ken-ner. We reverse.
A fireman, Laird was injured on April 4, 1983. He received a lump sum compensation payment of $48,000.00 on August 26, 1987. Subsequently, Laird filed this suit against the Board of Trustees of the Firemen’s Pension & Relief Fund, contending that he was not receiving full pension benefits.
The board, Laird argues, had wrongfully and excessively determined the amount of an offset permitted by LSA-R.S. ll:3261(l)(b). Apparently, the board imposed an offset equal to the lump sum settlement. This was likely not, as the statute dictates, equitable.
Further, Laird contends, the board made no allowances for future medical expenses.
For these reasons, we conclude that the board’s determination of Laird’s pension benefits was probably not equitable; in any *268event, this is an issue precluding summary judgment.
|2We were unable to find any Louisiana decisions interpreting the statute’s wording. It does not appear, however, that a full dollar-for-dollar offset was fair. Laird’s pension benefits were apparently reduced by amounts he did not actually receive, such as attorney fees and other litigation costs.
Another issue appearing to possibly require a trial was the one raised by Brian Hughes, whose affidavit is contrary to allegations in affidavits submitted by Duke McConnell and Kim Hughes.
Accordingly, we void and set aside the judgment of October 27,1993 and we remand to the district court for further proceedings.
REVERSED AND REMANDED.